Exhibit 10.3

 

March 21, 2007

Mr. David E. Robertson

62 Van Dyke Road

Hollis, NH 03049

Dear David:

Congratulations!  It is with great pleasure that we confirm our offer for the
position of Vice President and Chief Financial Officer of iParty Corp. (“iParty”
or “the company”) providing services to iParty and its subsidiaries at the
Support Office.  As was discussed, while in the employ of iParty your
compensation and benefits package shall be as follows:

START DATE

Your start date will be April 2, 2007.

 

Your employment with the company is at-will.  You or the company is free to
terminate your employment at any time, with or without Cause.

 

Further, you agree to sign and strictly abide by the attached Confidentiality,
Non-Disclosure, Inventions and Non-Competition Agreement (the “Confidentiality
Agreement”).

 

COMPENSATION

You will be paid $3,076.92 per week, which annualizes to $160,000, and you will
be eligible for a salary and performance review on April 1, 2008, and then
salary and performance reviews annually thereafter.

 

EQUITY

Subject to approval by the Board of Directors of the company (“the Board”) at
its next meeting held after the date you execute this letter, the Company shall
grant you options to purchase 125,000 shares of iParty common stock and such
options shall be subject to the terms and conditions of the iParty Corp. 1998
Incentive Stock Option Plan.  The exercise price will be equal to the market
price at the close of business on the day that the options are granted by the
Board.  The first twenty-five percent of the options will vest on the one year
anniversary of your grant date. The balance will vest in equal monthly
installments (of approximately 2604 options per month) over the next 36 months,
provided that you are employed with the company on such vesting dates.  A stock
option grant letter will be distributed to you upon Board approval.

 

HEALTH & DENTAL  INSURANCE

iParty currently offers you the choice of an HMO or PPO through Blue Cross/Blue
Shield.  The cost is shared by both the employee and the Company.  Additionally,
we provide dental insurance through Met Life.  Deductions for these benefits are
on a pre-tax basis.  Your current weekly contribution for participation in these
plans during this plan year will be:

 


--------------------------------------------------------------------------------


 

 

Single

 

Single +1

 

Family

 

 HMO & Dental

 

$

19.05

 

$

38.78

 

$

60.50

 

 PPO & Dental

 

$

41.74

 

$

84.14

 

$

134.12

 

 PPO Dental Only

 

$

5.93

 

$

14.38

 

$

14.38

 

 

HEALTH & DENTAL  INSURANCE

(cont’)

You have 30 days from your date of hire to accept or waive coverage.  If you
accept coverage, your health and welfare benefits will begin on the first of the
month following your first 30 days of employment.  If you choose to decline
coverage, you are eligible to enroll during Open Enrollment, which, is held each
year in July with an August 1 effective date.

 

LIFE INSURANCE

You will receive basic life insurance coverage equal to one (1) times your
annualized base salary rounded to the nearest thousand.  You will be eligible to
be covered for this insurance plan on the first of the month following your 30th
day of employment.  You will also be eligible to purchase additional life
insurance at a small cost to you.

 

DISABILITY

You will be eligible to receive both short-term and long-term disability
coverage.  You will be eligible to receive coverage for these plans on the first
of the month following your 30th day of employment.

  

401K PLAN

You will become eligible to enroll in this program on the first of the month
following 90 days of continuous employment.  Plan highlights and more detailed
information will be provided to you as you near your eligibility date.  Our plan
is administered by Sentinel Benefits and managed by John Hancock Financial.

 

HOLIDAY

You will be eligible immediately for nine (9) paid holidays each calendar year. 
Eight (8) holidays are standard while the remaining day is used on your
birthday.  The holiday schedule will be forwarded to you during your first week
of employment.

 

VACATION

You will receive ten (10) days of vacation upon completion of your first six (6)
months of service to a maximum of twenty (20) vacation days in a calendar year. 
Following that time you will accrue vacation weekly.  You must have vacation
available to you in order to use it.  You may carry up to an additional 80 hours
in your vacation account at year end.

 

SICK/PERSONAL

LEAVE

You will be eligible for six (6) paid sick days per calendar year, accrued
weekly.  Up to two (2) of your six (6) days may be used as personal time. 
Unused sick/personal days may not be carried over into the next calendar year.

 

 

2


--------------------------------------------------------------------------------


 

INCENTIVE

COMPENSATION

You will be included in the iParty Executive Incentive Compensation Plan. The
components of your plan will be based on the plan applicable to Support Office
personnel.  This compensation will be based on previously determined financial
goals.  You must be actively employed at the time of payment in order to be
eligible for payment under this program.  This plan will be governed by the 2007
Incentive Compensation Summary Plan Document.

 

SEVERANCE

After you have completed 6 months of active, continuous employment with the
company, if your employment with the company is subsequently terminated for any
reason, other than as a result of death or disability or for Cause, you will be
entitled to (a) receive 6 months of severance pay (to be payable in accordance
with the normal payroll policies and procedures of the company, subject to
compliance with Section 409A of the Internal Revenue Code); and (b) the
continuation of health, dental and life insurance benefits on the company’s
plans for a period of 6 months after the termination of your employment (to the
extent such continuation of benefits is allowed by the applicable plans), and
the continuation of the company’s contribution to the cost of such coverage (as
of your termination of employment) for such period.

 

The receipt of any payments or benefits under this section, is subject to your
execution a release in a form acceptable to the company.  All payments to be
made under this section are subject to applicable withholding and other taxes.

 

For purposes of this letter, “Cause” shall mean you shall (a) be charged with
the commission of a felony crime; (b) commit any act or omit to take any action
in bad faith and to the detriment of the company; (c) fail to follow any
commercially reasonable and lawful direction of the Board or Chief Executive
Officer of the company and continue to fail to follow such direction within 10
days of written notification of same; (d) commit an act of fraud against the
company; (e) knowingly provide materially false information concerning the
company to the Board, any governmental body, any regulatory agency, any lender
or other financing source of the company, or any shareholder of the company; or
(f) breach any term of this letter or the Confidentiality Agreement and fail to
correct such breach within 10 days after written notice of commission thereof.

 

REPORTING RELATIONSHIP

While serving in this position with iParty, you will report directly to Sal
Perisano, Chief Executive Officer, except with respect to such matters for which
you may be required by applicable U.S. Securities and Exchange Commission rules
and regulations to report directly to company’s Audit Committee.

 

 

3


--------------------------------------------------------------------------------


Speaking for myself and everyone at iParty, we look forward to working with you.

Sincerely,

iParty Corp.

 

 

 

/s/ SAL PERISANO

 

 

 

Sal Perisano,

 

Chief Executive Officer

 

 

[Remainder of page intentionally left blank.]

4


--------------------------------------------------------------------------------


 

ACCEPTANCE

This letter along with the following listed attachments contains the entire
agreements between you and the company.  No modification of this agreement is
valid unless in writing and signed by an authorized officer of the company. 
Please confirm your acceptance of this offer and your understanding of and
agreement to the attachments by signing each (keeping one copy for your files)
and returning one copy to us.

 

a)       Confidentiality Agreement

b)        2007 Support Office Incentive Plan

 

 

Accepted and Agreed to:

 

 

 

/s/ DAVID E. ROBERTSON

 

David E. Robertson

 

 

March 22, 2007

 

Date

 

5


--------------------------------------------------------------------------------